Citation Nr: 0833906	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to basic 
eligibility for VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant claims qualifying service as a Philippine 
veteran during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines.  In that decision, the RO denied the 
appellant's application to reopen a prior final decision 
which denied his claim of entitlement to basic eligibility 
for VA nonservice-connected pension benefits.

The issue of entitlement to basic eligibility for VA 
nonservice-connected pension benefits on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1991 RO decision denied the 
appellant's claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits on the basis that his 
type of military service did not render him eligible for the 
benefit being sought.

2.  The additional evidence associated with the claims folder 
since the RO's January 1991 decision is new and material as 
it includes a certification from the National Personnel 
Records Center (NPRC) that the appellant had honorable 
service with the Philippine Scouts prior to October 6, 1945.


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision that denied the 
appellant's claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2007).

2.  Evidence received since the RO's January 1991 decision is 
new and material; the claim of entitlement to basic 
eligibility for VA nonservice-connected pension benefits is 
reopened.  38 U.S.C.A. §§ 101, 107, 1521, 5108 (West 2002); 
38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish his entitlement to VA 
nonservice-connected pension benefits.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine veteran is limited by law to the award of a 
narrowly defined set of benefits.  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. 
§ 3.40(a), (b).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. 
§§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are also not 
included for pension benefits.  See 38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

An RO rating decision in January 1991 denied the appellant's 
claim of entitlement to basic eligibility for VA nonservice-
connected benefits on the basis that his type of military 
service did not render him eligible for the benefit being 
sought.  The RO notified the appellant of this denial, and 
his appellate rights, in a letter dated January 22, 1991.  
The appellant did not initiate an appeal within one year of 
notice of this decision.  That decision, therefore, is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed. 38 U.S.C.A. § 5108 (West 2002).

The appellant filed his claim to reopen in December 2005.  
For purposes of this decision, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2007); see also 66 Fed. Reg. 45620 
(August 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence before the RO in January 1991 included the veteran's 
allegation that he served as a private with Company E, 2nd 
Battalion of the 14th Infantry Regiment of the Philippines 
Army (PA).  A WD AGO Form 53-55 indicated that the appellant 
had service with the AUS from July 1942 to January 1947.

A certification from the U.S. Army, dated February 1947, 
indicated that the appellant was honorably discharged from 
the AUS based upon his service with Co. E, 2nd Battalion, 14th 
Infantry Regiment (PA) AUS.

A certification from the Assistant Adjutant General of the 
U.S. Army, received in April 1949, indicated that the 
appellant had continuous active service with the 14th 
Infantry of the AUS from July 1942 to the date of his release 
in November 1945.

A September 1951 letter from the Office of the Adjutant 
General of the U.S. Army indicated that the appellant's 
status was reexamined, and that he acquired an AUS status as 
a result of service with the 14th Infantry (PA-AUS).  

In November 1953, the Adjutant General of the U.S. Army 
revoked the determination that the appellant was a member of 
the AUS.  A determination was made to the effect that any 
military service by the appellant was a member of the PA, 
inducted into the service of the U.S. Armed Forces of the 
United States.  It was noted that his determination preceded 
all prior determinations.

A Certification of Military Service, issued by the NPRC in 
October 1987, indicated that the appellant was a member of 
the AUS from July 1942 to February 1947.

In September 1990, the RO received a certification from the 
U.S. Army Reserve Personnel Center determining that the 
appellant was in missing (MISS) status (but accepted as 
recognized guerilla service) from August 1943 to January 8, 
1945, status under MPA undetermined (MPAT) on January 8, 
1945, had recognized guerilla service (RGS) from January 9, 
1945 to November 18, 1945, and had regular Philippine Army 
Service (RPA) from November 19, 1945 to November 26, 1945.

Evidence of record since the RO's January 1991 decision 
includes the appellant's allegations that he was among 122 
former confirmed members of the regular and active component 
of the Federalized 14th Infantry Regiment.  He alleges that 
he never received a letter revoking his status as a member of 
the U.S. Army.  He has submitted duplicate copies of his WD 
AGO Form 53-55, his February 1947 certification from the U.S. 
Army and his October 1987 certification from NPRC.

In January 2006, the RO received an electronically 
transmitted verification from the NPRC that the appellant had 
honorable service from July 1942 to February 1947.  See VA 
Form 3101 completed January 23, 2006.  No further details 
were provided.

In September 2006, the NPRC issued a Certification of 
Military Service to the veteran indicating that he was 
honorably discharged from the Army of the United States 
Philippines Scouts from July 1942 to February 1947.

For reopening purposes, the Board must presume as true the 
NPRC's September 2006 Certification of Military Service which 
purportedly shows that the appellant served with the 
Philippine Scouts for the time period prior to October 6, 
1945.  If true, this would constitute qualifying service for 
pension purposes under 38 C.F.R. § 3.40(a).  Therefore, the 
Board reopens the appellant's claim of entitlement to basic 
eligibility for VA nonservice-connected pension benefits.

However, as addressed with the remand below, the 
certifications of the appellant's type of military service in 
this case are replete with inconsistencies and inaccuracies 
which must be clarified prior to adjudication of the claim on 
the merits.  See 38 C.F.R. § 3.203(a).

ORDER

The claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits is reopened.  To this 
extent only, the appeal is granted.


REMAND

As indicated above, the NPRC issued a Certification of 
Military Service in September 2006 which purportedly shows 
that the appellant served with the Philippine Scouts for the 
time period prior to October 6, 1945.  However, in September 
1990, the U.S. Army Reserve Personnel Center certified that 
the appellant had recognized guerillas status for this time 
period followed by RPA service.  

As noted above, in November 1953, the Department of the 
Army's revoked the appellant's status as serving with the AUS 
while a member of the 14th PA.  

In light of the above, the certifications before the Board 
are contradictory and further certification, based upon the 
entire evidentiary record, is required prior to a decision on 
the merits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department and obtain certification for 
all of the appellant's service as a 
Philippine veteran.  In so doing, the RO 
should provide the service department with 
a copy of the appellant's entire claims 
folder, and request certification of his 
types of service from July 1942 to 
February 1947.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the appellant and his representative, if 
any, a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


